DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks filed under the After Final Consideration Program on 10 May 2022 in the matter of Application N° 16/468,495.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.  
Claims 2, 17, and 20 have been amended to further recite that the claimed nanoreservoirs are “reticulated.”  Support for the structural amendment is found in the originally-filed disclosure (see pages 42 and 47; Examples 5 and 11, respectively).
No new matter has been added. 
Thus, claims 2, 7-10, 12-14, and 16-20 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ms. Stephanie H. Vavra on 2 June 2022.
Please CANCEL claims 1, 3-6, and 15.
Please AMEND claim 7 to reads as follows:
The nanoreservoir of claim 2, wherein the nanoparticles have a diameter of 100 nm to 250 nm.
Please AMEND claim 8 to reads as follows:
The nanoreservoir of claim 2, wherein at least some of the nanoparticles are decorated with a hydrophilic functionalized ligand.
Please AMEND the preamble of claim 13 to reads as follows:
“A method of making the nanoreservoir of claim 2, comprising…”.
Please AMEND the last two lines of claim 20 to reads as follows:
“…poly(meth)acrylates, poly(meth)acrylamide, PEG, a cationic polyelectrolyte, an anionic electrolyte, a zwitterionic electrolyte, chitosan, or hyaluronan.”

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
The amendment that appears in the AFCP Amendment filed 10 May 2022 is the result of the discussion that occurred during the telephone interview on 25 April 2022.  Therein, the Examiner suggested, based upon the demonstrated criticality in the instant specification, that the nanoreservoir be recited as being “reticulated” (aka patterned).  This structural limitation was shown to impact the release of the drug ligated to the polymer backbone.
With the amended limitations in mind, a supplemental search of the prior art was conducted.  The search has elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.

Election/Restrictions
Claims 2, 12, and 17-20 are directed to an allowable composition.  Pursuant to the procedures set forth in MPEP §821.04(B), claims 7-10, 13, 14, and 16 directed to non-elected compositions and methods of preparation, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12 July 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP §804.01.


Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615